Citation Nr: 1228839	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 until his retirement in April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for patellofemoral syndrome in each knee.  A 10 percent rating was assigned for each knee.  The Veteran disagreed with the assigned ratings.  This case has been before the Board on four previous occasions, most recently in April 2010, and has been remanded for additional development of the record and/or to ensure due process.  The case is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a higher rating should be assigned for each knee.  When he was examined by the VA in May 2010, it was reported he had mild instability of the left knee.  Although some findings concerning the right knee were included in the examination report, there is no indication whether instability is present in that knee.  He stated at that time he was not receiving treatment for either knee.  Subsequent to this examination, the record shows he received steroid injections to the knees.  In addition, the Veteran was administered Euflexxa for the knees, most recently in January 2012.  

The Board notes the Veteran's bilateral knee disability is rated under a Diagnostic Code predicated on limitation of motion.  A separate evaluation may be assigned for arthritis and instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

In May 2012, the Veteran submitted statements from three individuals who related the Veteran's knees bothered him to the extent he had to lean on walls to walk when in a hallway.  

The United States Court of Appeals for Veterans Claims (Court) has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  While the most recent VA examination of the knees was slightly more than two years ago, there is evidence the Veteran's symptoms have increased in severity.  

The Board regrets any additional delay resulting from this action.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for his bilateral knee disability since 2011.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule a VA orthopedic examination to determine the nature and extent of his service-connected bilateral knee disability.  All necessary tests should be performed, and range of motion testing should be reported in degrees.  The orthopedic examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  This should reflect consideration of VAOPGCPREC 23-97 (July 1, 1997).  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


